Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 07/29/2021 ("07-29-21 OA"), the Applicant amended claims 1-6 and 11-14 and canceled claims 9 and 15-19 on 10/27/2021 ("10-27-21 Response").
The Applicant amended the title in the 10-27-21 Response. 
Currently, claims 1-8, 10-14 and 20 are pending with previously-withdrawn claims 10 and 20 being withdrawn. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Since Invention I (Group I) encompassing were elected without traverse on 07/16/2021, the withdrawn method claims 10 and 20 have been canceled via Examiner's Amendment below (see Section 1302.04 of the MPEP). 
Moreover, a minor informality of the dependent claims 13 and 14 starting with "A" and not "The" has been corrected via Examiner's Amendment below (see Section 1302.04 of the MPEP).


Claims 13 and 14 have been amended.
	13.  (Currently Amended) [[A]] The display panel of claim 7, further comprising a first sub-pixel set, a second sub-pixel set, and a third sub-pixel set,
	wherein the first sub-pixel set comprises: the one first sub-pixel arranged in the i-th column, the one first sub-pixel arranged in the (i+1)-th column, the one first sub-pixel arranged in the (i+2)-th column, and the one first sub-pixel arranged in the (i+3)-th column,
	wherein the second sub-pixel set comprises: the two second sub-pixels arranged in the i-th column, and the two second sub-pixels arranged in the (i+2)-th column,
	wherein the third sub-pixel set comprises: the two third sub-pixels arranged in the (i+1)-th column, and the two third sub-pixels arranged in the (i+3)-th column, and
	wherein the first sub-pixel set, the second sub-pixel set, and the [[third-sub-pixel]] third sub-pixel set are configured to emit light of different colors. 

	14.  (Currently Amended) [[A]] The display panel of claim 7, further comprising a first sub-pixel set, a second sub-pixel set, and a third sub-pixel set,
	wherein the first sub-pixel set comprises: the one first sub-pixel arranged in the i-th column, the one first sub-pixel arranged in the (i+1)-th column, the one first sub-pixel arranged in the (i+2)-th column, and the one first sub-pixel arranged in the (i+3)-th column,

	wherein the third sub-pixel set comprises: the two third sub-pixels arranged in the (i+1)-th column, and the two third sub-pixels arranged in the (i+3)-th column, and
	wherein each of first sub-pixels in the first sub-pixel set, second sub-pixels in the second sub-pixel set, and third sub-pixels in third sub-pixel set has a shape selected from a group consisting of a circle, an ellipse, and a polygon. 

Withdrawn claims 10 and 20 have been canceled.
After the cancelation of withdrawn claims 10 and 20, claims 1-8 and 11-14 are pending. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 07-29-21 OA.
Applicant's amendments to the independent claim 1 have overcome the objection to the claims 1-3, 7-9, 11, 13, 14, 18 and 19 set forth on page 3 under line item number 2 of the 07-29-21 OA.
Applicant's amendments to claim 2 have overcome the 35 U.S.C. 112(b) rejection of claims 2, 3, 5, 6, 11-14, 16, 17 and 19 as being indefinite set forth starting on page 4 under line item number 3 of the 07-29-21 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 7-9, 11, 13, 14, 18 and 19 as being anticipated by Lih set forth starting on page 6 under line item number 4 of the 07-29-21 OA.
Applicant's amendments to the independent claim 4 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 4-6 and 15-17 as being anticipated by Kim set forth starting on page 10 under line item number 5 of the 07-29-21 OA.

Allowable Subject Matter
Claims 1-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
wherein at least a portion of each of the two second sub-pixels in the i-th column overlaps in a row direction only with a respective portion of the first sub-pixel in the (i+1)-th column,
wherein at least a portion of each of the two third sub-pixels in the (i+1) column overlaps in the row direction only with a respective portion of the first sub-pixel in the i-th column,
wherein at least a portion of each of the two second sub-pixels in the (i+2)-th column overlaps in the row direction only with a respective portion of the first sub-pixel in the (i+3)-th column,
wherein at least a portion of each of the two third sub-pixels in the (i+3)-th column overlaps column in the row direction only with a respective portion of the first sub-pixel in the (i+2)-th column, and
wherein, in each group of sub-pixels, the (i+1)-th column is directly adjacent to the i-th column and the (i+2)-th column, and the (i+2)-th column is also directly adjacent to the (i+3)-th column. 
Claims 2, 3 and 11 are allowed, because they depend from the allowed independent claim 1.

Independent claim 4 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 4, 
wherein at least a portion of each of the second sub-pixel and the third sub-pixel in the i-th column overlaps in a row direction only with a respective portion of the first sub-pixel in the (i+1)-th column,
wherein at least a portion of each of the second sub-pixel and the third sub-pixel in the (i+1)-th column overlaps in the row direction only with a respective portion of the first sub-pixel in the i-th column,
wherein at least a portion of each of the second sub-pixel and the third sub-pixel in the (i+2)-th column overlaps in the row direction only with a respective portion of the first sub-pixel in the (i+3)-th column, 
wherein at least a portion of each of the second sub-pixel and the third sub-pixel in the (i+3)-th column overlaps in the row direction only with a respective portion of the first sub-pixel in the (i+2)-th column, and
wherein, in each group of sub-pixels, the (i+1)-th column is directly adjacent to the i-th column and the (i+2)-th column, and the (i+2)-th column is also directly adjacent to the (i+3)-th column.
Claims 5, 6 and 12 are allowed, because they depend from the allowed independent claim 4.

Independent claim 7 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 7, 
Claims 8, 13 and 14 are allowed, because they depend from the allowed independent claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.